ACCEPTED
                                                                                           12-1400352-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                    1/14/2015 11:06:40 AM
                                                                                             CATHY LUSK
                                                                                                   CLERK



                               NO. 12-14003S2-CR
                                                                         FILED IN
STATE OF TEXAS                            § INTHE                 12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                          §                       1/14/2015 11:06:40 AM
VS.                                       § 12th COURT                 CATHY S. LUSK
                                          §                                Clerk
DAVID LYNN SELLERS                        § OF APPEALS


                        MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes David Lynn Sellers, Appellant             in the above styled and

numbered case, before the decision        in this Court has been delivered,       and

respectfully moves this Court to withdraw appellant's notice of appeal and dismiss

this appeal, pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure.

Appellant has signed a letter of his intent to dismiss the appeal, and has sworn

under oath in the 392ND Judicial District Court his desire to no longer appeal.

      The letter indicating that the Appellant no longer wishes to pursue appeal is

attached hereto.

                                       Respectfully submitted,

                                       CHRlSTOPHER D TINSLEY PC
                                       PO Box 832
                                       115 BE. Tyler
                                       Athens, Texas 75751
                                       Tel: (903) 677-1802
                                       Fax: (903)677-1850
                                         chris@tinsleypc.com
                                         Attorney for David Lynn Sellers




                        CERTIFICATE OF SERVICE

      This is to certify that on January 13, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Henderson County, Texas, by facsimile.
STATE OF TEXAS                           §
                                         §
COUNTY OF HENDERSON                      §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Christopher D. Tinsley, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion to Dismiss Appeal

      and swear that all of the allegations of fact contained therein are true

      and correct."




      SUBSCRIBED AND SWORN TO BEFORE ME                       on~fUJ..OJU1       1#-,
2015, to certi fy which witness my hand and seal of office.



                                       Notary Public,
                       CHRISTOPHER                   D. TINSLEY,              P.C.
                              AlTORNEY AND COUNSELOR AT LAW
                            117 E.'Jyler   • P.O. Box 750 • Athens, Texas 75751
                               PHONE: 903~677-1802      • FAX: 903~677-1850




                                            January 7,2015




Re:    Case No: 12-1400352-CR,12-14-00353-CR

Style: David Lynn Sellers
       v.
       The State of Texas



I, David Lynn Sellers hereby authorize Christopher D. Tinsley to dismiss my pending appeals Case
No: 12-1400352-CR, 12-14-00353-CR, in the Twelfth Court of Appeals. I no longer wish to pursue
an appeal of my convictions regarding Case No: 12-l400352-CR, 12-14-00353-CR, in the 392nd
Judicial District Court, Henderson County, Texas.




_6..::;..~_--=--~'-'